ON APPLICATION FOR REHEARING
CARVER, J.
For the reasons assigned in the opinion on the application for rehearing in the case of Monroe Hardware Co. Inc. vs. A. Delatte et al. No. 2301 on the docket of this court, it is decreed:
Second: That the rehearing hereby granted shall suspend execution of the judgmen herein rendered in favor of the plaintiff against the Camp and in favor of the Camp against Union Indemnity Company only to the extent of a share of said six hundred ninety eight and 57-100 dollars in proportion to plaintiff’s judgment herein and those rendered in favor of the plaintiffs in the following numbered and entitled cases on the docket of this court, to wit: No. 2301; Monroe Hardware Co. Inc. vs. A Delatte, et al. No. 2303; C. C. Bell vs. A. Delatte, et al. No. 2304; Monroe Hardware Co. Inc. vs. H. L. Thompson, et al.
Odom, Judge, recused.
ON APPLICATION OF UNION INDEMNITY COMPANY FOR A REHEARING
REYNOLDS, J. Rehearing granted, granted on whole case.